EXHIBIT 10.1

 

Amendment to Lease Agreement for 1015 31st Street NW, Washington, DC

 

Cogent Communications, Inc. (Tenant) and Niobium LLC (Landlord) hereby agree to
amend the Lease Agreement between 6715 Kenilworth Avenue Partnership and Cogent
Communications, Inc. (Tenant) dated September 1, 2000, for premises at 1015
31st Street NW, Washington, DC as amended (Lease Agreement) as follows:

 

Niobium LLC is the successor to 6715 Kenilworth Avenue Partnership.

 

The Lease Term of the Lease Agreement is extended through August 31, 2015. 
Tenant may without penalty at any time terminate the lease of space pursuant to
the Lease Agreement upon 60 days written notice.  Upon the effective date of any
such termination Tenant shall no longer be obligated to pay rent or other
charges and any advance rent payments or other charges shall be refunded to
Tenant based on proration through the effective date of termination.

 

Except as amended herein, the Lease Agreement, as amended, shall remain in full
force and effect.

 

Executed as of the 7th day of November 2012.

 

Tenant: Cogent Communications, Inc.

 

 

/s/Thaddeus G. Weed

 

Thaddeus G. Weed

 

Chief Financial Officer

 

 

 

 

 

Landlord: Niobium LLC

 

 

 

 

 

/s/David Schaeffer

 

David Schaeffer

 

Managing Member

 

 

1

--------------------------------------------------------------------------------